Citation Nr: 0836228	
Decision Date: 10/22/08    Archive Date: 10/27/08

DOCKET NO.  06-00 353A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus 
Type II.

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1965 to March 
1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

The issue of entitlement to service connection for hepatitis 
C is REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the appellant if 
further action is required.


FINDING OF FACT

Hypertension was not present in service; did not manifest to 
a compensable degree within one year of the veteran's 
discharge from service; and is not etiologically related to 
service or service-connected diabetes mellitus Type II.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active 
service, its incurrence or aggravation during active service 
may not be presumed, and it is not proximately due to or the 
result of service-connected diabetes mellitus Type II.  38 
U.S.C.A. 
§§ 1101, 1110, 1112, 1137, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309, 3.310(a) (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA, by letter 
mailed in September 2004, prior to its initial adjudication 
of this claim.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  Such notice 
was provided to the veteran in a March 2006 letter.  In the 
present appeal, because the service connection claim is being 
denied, and no effective date or rating percentage will be 
assigned, the Board finds that there can be no possibility of 
any prejudice to the appellant under the holding in Dingess, 
supra.  The appellant and his representative have not alleged 
any prejudice with respect to the timing of the notification, 
nor has any been shown.

The Board also notes that the veteran has not been afforded a 
VA examination for his hypertension claim.  As will be 
discussed, however, there is no evidence that hypertension 
was manifest in service, to a compensable degree during the 
one year period after service separation, no evidence that 
the veteran was treated for hypertension for many years 
following separation, and no competent medical evidence 
associating the veteran's hypertension to his service-
connected diabetes mellitus type II.  Even the veteran's own 
statements to VA physicians does not place the onset of 
hypertension during service or within one year of separation.  
Accordingly, any opinion relating the veteran's current 
hypertension to active duty would be speculative, and any 
opinion relating the veteran's current hypertension to the 
service-connected diabetes mellitus would be contrary to the 
medical histories and findings that are of record that show 
the onset of hypertension years prior to the onset of 
diabetes mellitus.  

Neither the veteran nor his representative has identified any 
outstanding evidence, to include medical records, that could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence.  Accordingly, the 
Board will address the merits of the claims.

General Legal Criteria for Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110; 
38 C.F.R. § 3.303.  Service connection may be granted for any 
disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Where a veteran served continuously 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, and hypertension becomes manifest to a degree of at 
least 10 percent within one year from the date of termination 
of service, such disease shall be presumed to have been 
incurred in or aggravated by service, even though there is no 
evidence of such a disorder during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 
(2008).

Service connection may also be granted for disability which 
is proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a non-service-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a) (2007). See also Allen 
v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Service 
connection on a secondary basis may not be granted without 
medical evidence of a current disability and medical evidence 
of a nexus between the current disability and a service-
connected disability.  See Wallin v. West, 11 Vet. App. 509, 
512-14 (1998).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.



Service Connection Analysis

Service treatment records do not indicate any in-service 
cardiovascular injury or disease, including no diagnosis of 
hypertension.  Upon enlistment, the veteran's blood pressure 
readings were recorded as 140/70 sitting.  In a July 1967 
examination, the veteran gave blood pressure readings of 
136/78 sitting and 130/68 recumbent.  He denied vascular 
problems at that time and his report of medical history 
indicated no significant history.  Upon separation, the 
veteran's blood pressure readings showed 140/68 sitting, and 
there was no diagnosis of hypertension.  There are no medical 
records showing treatment for over 25 years following 
separation. 

The first medical record showing a diagnosis of hypertension 
is a post-service record from September 2003.  However, the 
veteran has stated to treating medical personnel and VA 
examiners that this disability had its onset anywhere from 
10, 20 or 30 years prior to the mid 2000's.  In addition, the 
veteran has given a history of coronary artery disease with 
three stent placements, having an onset in 1995.  In any 
case, the veteran was not diagnosed with hypertension for 
many years following separation.

A February 2006 VA examination and opinion are of record.  
The VA examiner reviewed the veteran's claims file and noted 
the onset of the veteran's hypertension, per the veteran's 
history, to have been 10 years prior.  The examiner noted an 
onset of coronary artery disease in 1995 and diabetes in 
September 2003.  There is no medical opinion of record that 
directly relates the veteran's hypertension, specifically, to 
his active military service.  Accordingly, service connection 
on a direct basis is not warranted.

The Board has also considered whether service connection for 
a chronic hypertension disability is warranted on a 
presumptive basis.  However, none of these findings indicate 
diastolic pressure of 100 or more or systolic pressure of 160 
or more during this timeframe.  See 38 C.F.R. § 4.104 
Diagnostic Code 7101 (2007).  Therefore, the Board finds that 
there is no medical evidence of hypertension manifest to a 
compensable degree within one year of separation and service 
connection on a presumptive basis is not warranted.

With regards to the veteran's contentions that his 
hypertension disability is secondary to his service-connected 
diabetes mellitus, the February 2006 VA examination report 
shows that the onset of hypertension was years prior to the 
onset and diagnosis of the service-connected diabetes 
mellitus.  In addition, nothing on file shows the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  38 
C.F.R. § 3.159(a)(1).  

The Board is also cognizant of the veteran's representative's 
August 2007 Informal Hearing Brief, wherein he argues that 
the veteran's hypertension may be aggravated by his service-
connected diabetes mellitus.  The Board notes that there is 
no medical evidence supporting this theory either, and the 
only medical opinion of record that remotely relates to the 
claim indicates there veteran's heart disease/coronary artery 
disease cannot be associated with diabetes mellitus because 
the veteran's diabetes mellitus had its onset in September 
2003, and was preceded the by the onset of hypertension 
approximately 8 years earlier.  Therefore, service connection 
cannot be granted on a secondary basis either.

Accordingly, service connection is not in order for 
hypertension on any basis.  In reaching this conclusion, the 
Board has considered the benefit of the doubt doctrine; 
however, as the preponderance of the evidence is against the 
claim, that doctrine is not applicable in the instant appeal.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for hypertension, to include as secondary 
to service-connected diabetes mellitus Type II, is denied


REMAND

The veteran served as a flight mechanic and crew chief, 
working with helicopters in the Republic of Vietnam from May 
1967 to February 1968.  His combat operations are well 
documented in the reports associated with his receipt of the 
Air Medal, with many oak leaf clusters, and the Gallantry 
Cross with a bronze star.  In these reports, the veteran's 
helicopter engaged enemy forces and was exposed to incoming 
fire.  Accordingly, the veteran's combat participation is 
conceded and his account of what happened during those 
operations is presumed to be credible.  38 C.F.R. 
§ 3.304(f) (2007).  See also 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. 
§ 3.304(d) (2007); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).

By the veteran's account, some of the helicopter missions 
involved ferrying wounded servicemen from the front lines as 
part of medical evacuation operations.  He states that he was 
exposed to blood from wounded soldiers during these missions.  
Accidental exposure to blood by combat medical personnel is a 
known risk factor for transmission of the hepatitis C virus.  
While the veteran was not a corpsman by military occupational 
specialty, his accounts of moving the wounded to aid stations 
and cleaning blood out of his helicopter is presumed to be 
credible due to his combat exposure.

With regard to current disability, the Board notes that there 
is conflicting evidence as to whether or not the veteran 
currently has hepatitis C.  A private January 2005 lab study 
submitted by the veteran shows a reactive hepatitis C 
antibody test, but the interpretation of this result was 
"indeterminate."  April 2005 VA lab results are negative for 
hepatitis C RNA and polymerase chain reaction tests were 
negative.  A subsequent June 2005 VA nurse follow up 
indicates the veteran was hepatitis C antibody positive; 
however, the lab report showing that result is not of record.  
Because there is evidence that the veteran was exposed to 
hepatitis C during active duty, and evidence that the veteran 
may have hepatitis C today, the Board finds that further 
development is necessary, including a VA examination for the 
purpose of ascertaining the nature and etiology of the 
veteran's claimed hepatitis C disability.

The veteran has undergone extensive treatment at the VA 
Medical Center in Brecksville, OH.  Ongoing medical records 
should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); 
see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
medical records are in constructive possession of the agency, 
and must be obtained if the material could be determinative 
of the claim).

Accordingly, the issue of service connection for hepatitis C 
is REMANDED to the RO or Appeals Management Center (AMC) in 
Washington, D.C. for the following action:

1.  The RO or AMC should undertake 
appropriate development to obtain all VA 
treatment records, not currently of 
record, to include records of treatment at 
the VA Medical Center in Brecksville, 
Ohio.  Any outstanding lab reports should 
also be obtained.

2.  The RO or AMC should accord the 
veteran a VA examination with a physician 
of appropriate expertise to determine the 
nature and etiology of his hepatitis C.  
The examiner must review the veteran's 
claims folder, and any indicated studies 
should be performed.

The examiner is asked to state an opinion 
as to whether it is at least as likely as 
not (that is, whether there is a 50 
percent or better probability) that the 
veteran's hepatitis C is related to the 
veteran's exposure to blood during active 
duty service.  For purposes of this 
opinion, the VA examiner is to presume 
that the veteran was accidentally exposed 
to blood from wounded soldiers during 
medical evacuation operations.  The 
rationale for the opinion should be 
expressed by the examiner.

3.  Then, the RO or the AMC should 
readjudicate the claim for service 
connection for hepatitis C based on a 
review of all pertinent evidence and in 
light of all applicable legal criteria.  
If the benefit sought on appeal is not 
granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
should be given the requisite opportunity 
to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand, the Board 
intimates no opinion as to any final outcome of this case.  
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


